Case 2:20-cv-10826-PDB-APP ECF No. 11 filed 04/20/20        PageID.208   Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TADEO CZERWINSKI,

      Petitioner,                             Case No. 2:20-cv-10826
v.
                                              Paul D. Borman
REBECCA ADDUCCI, et al.                       United States District Judge

      Respondent-Defendant.           /

ORDER DENYING PETITIONER'S APPLICATION FOR A TEMPORARY
               RESTRAINING ORDER (TRO)

      On March 30, 2020 Petitioner filed this application (ECF #2). On April 3,

2020, Respondent Rebecca Adducci filed a response in opposition (ECF #6). On

April 14, 2020, Petitioner filed a reply (ECF #9). On April 16, 2020, Respondent

filed a notice of supplemental authority (ECF #10).

      Petitioner contends that he is a 65-year-old Argentinian national who came

to the United States when he was 5 years old and is now subject to Federal

Immigration and Customs Enforcement (ICE) detention since December 4, 2019

after release from State of Michigan supervision having served a 15-month

sentence for both possession of controlled substance analogues and Operating a

Motor Vehicle While Intoxicated -- 3rd Offense.




                                          1
Case 2:20-cv-10826-PDB-APP ECF No. 11 filed 04/20/20         PageID.209     Page 2 of 5




       At a hearing on December 18, 2019, an Immigration Court Judge sustained

the ICE charge of his removability, and denied Petitioner's request for a custody

redetermination, finding him subject to mandatory detention. Petitioner has

applied for cancellation of removal, 8 U.S.C. §1229b(a); a hearing was set for

March 26, 2020 but was rescheduled at Petitioner's request to April 22, 2020.

       The government Response contends that Petitioner is not entitled to habeas

corpus release on his conditions-of-confinement claim because his detention is not

illegal.

       Petitioner claims that he is illegally confined for this single reason: "The

core of the issue presented is the right to be released from detention under the Due

Process Clause of the Fifth and Fourteenth Amendments due to his substantial risk

of exposure to illness and death" because of the COVID-19 pandemic. Petitioner's

reply brief (ECF #9, p. 1).

       Petitioner asserts a "deliberate indifference" Due Process claim because he is

incarcerated in the Chippewa County jail during this pandemic and the jail

conditions, and his age and medical condition, require granting the TRO and

releasing him from custody.

       Petitioner has not alleged that any detainees or staff at the Chippewa County

jail have tested positive for the COVID-19 coronavirus. An April 18, 2020 article

                                           2
Case 2:20-cv-10826-PDB-APP ECF No. 11 filed 04/20/20           PageID.210    Page 3 of 5




in The Detroit Free Press, p. 6a, listing Michigan ICE detainees that have tested

positive for the coronavirus, lists three ICE detainee positives, all at the St. Clair

County jail.

      The Court finds no deliberate indifference by ICE detaining him in the

Chippewa County jail where there are no COVID-19 positive individuals, and

where there are significant hygienic measures in place for protection. While his

age (65) is a COVID-19 consideration, his medical claims of alcoholism, cigarette

addiction, high blood pressure, depression, anxiety, and mental disorder do not

support a claim of a compromised immune system or increased susceptibility to the

COVID-19 virus.

      As to the four TRO factors the Court must consider, the Court notes that

"Although no one factor is controlling, a finding that there is simply no likelihood

of success on the merits is usually fatal." Gonzalez v. National Board of Medical

Examiners, 225 F.3d 620, 625 (6th Cir. 2000).

      The Court finds:

      1.       That clearly, he does not have a likelihood of success on the merits of

               his Due Process claim against his present detention at the Chippewa

               County jail.

      2.       That he will not suffer irreparable harm by continued detention there.

                                            3
Case 2:20-cv-10826-PDB-APP ECF No. 11 filed 04/20/20         PageID.211    Page 4 of 5




      3.     That the balance of harms or public interest do not weight heavily for

             emergency relief.

      4.     That granting the TRO could cause harm to the public interest in

             enforcing the United States' immigration laws.

Thus, the Court concludes that Petitioner does not satisfy the four-factor test to

support his application for a TRO.

      The Court notes that Defendant's criminal history includes a record of seven

serious impaired driving convictions, and then his recent conviction for possession

of drug analogues. While this history does not include acts of violence or firearm

convictions, a recent Supreme Court decision, Kansas v. Glover, ___ U.S. _____,

2020, l8-556, April 6, 2020, slip op., pp. 4-5 states:

             Drivers with revoked licenses frequently continue to
             drive and therefore pose safety risks to other motorists
             and pedestrians…(approximately 19% of motor vehicle
             fatalities from 2008 to 2012 involved drivers with invalid
             licenses).

      ICE has an interest in continuing the detention of removable aliens

determined "to be a risk to the community or unlikely to comply with the order of

removal" Title 8 U.S.C. §1231(a)(6). As U.S. District Judge David Lawson noted

in a recent opinion concerning ICE detention:

             When striking the balance, between ICE's institutional
             need for continued detention and the petitioner's
                                         4
Case 2:20-cv-10826-PDB-APP ECF No. 11 filed 04/20/20       PageID.212     Page 5 of 5




            legitimate concern over an unreasonable risk of serious
            damage to their future health it is fair to require the
            petitioner to articulate something more than a generalized
            fear of exposure to disease in a detention facility. In the
            immigration context, Courts have released only those
            individuals who fell within the CDC's high-risk
            categories, were housed in detention facilities with
            confirmed cases, or both.

Awshana, et al. v. Adducci, et al., 2020 WL 1808906, (E.D. MI), case no. 20-cv-

10699, (ECF #19), pp. 26-27, April 9, 2020, Page IDs 624-625.

      Petitioner has not met those requirements here.

      Accordingly, the Court DENIES Petitioner's Application for a Temporary

Restraining Order granting his release from custody in the Chippewa County jail.

      IT IS SO ORDERED.


Dated: April 20, 2020                       s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge




                                        5
